Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to direct the respondent James E Sullivan, a Justice of Supreme Court, Kings County, to determine a motion pursuant to CPL 440.10 in a proceeding entitled People v Waters pending in that court under indictment No. 6919/05, and application for poor person relief.
Upon the papers filed in support of the application and the papers filed in opposition thereto, it is
Ordered that the branch of the application which is for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The underlying motion was determined by order of the Supreme Court, Kings County, dated February 2, 2010. Rivera, J.P., Santucci, Eng and Chambers, JJ., concur.